EMPLOYMENT AGREEMENT



This Employment Agreement (this “Agreement”), effective as of September 2, 2020,
by and between CTO Realty Growth, Inc., a Florida corporation (the “Company”),
and Matthew M. Partridge (the “Executive”).



BACKGROUND



The Company desires to employ the Executive as the Company’s Senior Vice
President and Chief Financial Officer, and the Executive desires to accept
employment with the Company, on the terms and conditions set forth below.



TERMS



1.Employment



a.General. The Executive agrees to accept employment with the Company, and one
or more of the Company’s subsidiary corporations, to render the services
specified in this Agreement subject to the terms and conditions of this
Agreement. All compensation paid to the Executive by the Company or any
subsidiary of the Company, and all benefits and perquisites received by the
Executive from the Company or any of its subsidiaries, will be aggregated in
determining whether the Executive has received the compensation and benefits
provided for herein.



b.Duration. This Agreement is effective on the date it is fully executed and has
no specific expiration date. Unless terminated by agreement of the parties, this
Agreement will govern the Executive’s continued employment by the Company until
such employment terminates.



2.Duties.



a.General Duties. Beginning on October 1, 2020, or such other date as the
parties hereafter agree (the “Start Date”), the Executive shall serve as Senior
Vice President and Chief Financial Officer of the Company, and Senior Vice
President, Chief Financial Officer and Treasurer of Alpine Income Property
Trust, Inc. (“Alpine”), with duties and responsibilities that are customary for
such executive as directed by the President and Chief Executive Officer of the
Company and Alpine and other duties and responsibilities as may be assigned to
the Executive by the President and Chief Executive Officer of the Company and
Alpine subject to approval of the Board of Directors of the Company (the
“Board”). To the extent the Board has authorized the Compensation Committee of
the Board (the “Committee”) to act on its behalf, references to the Board will
hereinafter also be deemed to include the Committee.



b.

Full Time Employment. The Executive agrees to devote his full time and best
efforts to the successful functioning of the Company and Alpine and agrees that

--------------------------------------------------------------------------------

he will faithfully and industriously perform all the duties pertaining to his
office and position as Senior Vice President and Chief Financial Officer of the
Company and Senior Vice President, Chief Financial Officer and Treasurer of
Alpine in accordance with the policies established by the President and Chief
Executive Officer of the Company and Alpine from time to time, to the best of
his ability, experience and talent and in a manner satisfactory to the Company.
Further, the Executive shall devote his full business time and energy to the
business, affairs and interests of the Company and its subsidiaries, and matters
related thereto. It is understood that the principal location of employment with
the Company shall be at the Company’s headquarters in Daytona Beach, Florida,
and that in the course of his employment the Executive will become active in the
Daytona Beach, Florida, community. The Executive shall, within the first six (6)
months of his employment, relocate his primary residence to the central Florida
area, and thereafter during his employment, maintain his primary residence
within a radius of seventy-five (75) miles of Daytona Beach, Florida so long as
the Company’s headquarters is located there.



c.

Certain Permissible Activities. The Executive may also make and manage personal
business investments of his choice and serve in any capacity with any civic,
educational or charitable organization, or any governmental entity or trade
association, without seeking or obtaining approval by the Company so long as
such activities and service do not interfere or conflict with the performance of
his duties under this Agreement. The Executive acknowledges that he shall be
subject to, and comply with, the policies, standards and regulations established
from time to time by the Company, including the Company’s Code of Business
Conduct and Ethics (including the provisions with respect to corporate
opportunities).



3.Compensation and Expenses.



a.Base Salary. The Executive will be paid a base salary at an annual rate of not
less than $350,000 (the “Base Salary”), payable in accordance with the Company’s
payroll practices as in effect from time to time.



b.Annual Incentive Compensation. For each fiscal year ending during his
employment, the Executive will be eligible to earn annual cash incentive
compensation (which shall be pro-rated for the fiscal year ending December 31,
2020 based on the number of days worked by the Executive for the Company during
such year), payable in accordance with the Company’s executive compensation
program (the “Annual Incentive Plan”) and payroll practices as in effect from
time to time. Amounts paid under the Annual Incentive Plan are typically paid
after the Company’s final audit in February of each year. The Executive’s target
annual cash incentive compensation amount will be 50% of the Executive’s then
current Base Salary. The annual cash incentive compensation payable will be
determined by the Board, based on the attainment of corporate and individual
performance goals as determined by the Board. For partial fiscal

2



--------------------------------------------------------------------------------

year 2020 only, the Executive’s annual cash incentive compensation amount will
be not less than $110,000.



c.Equity Awards. Within thirty (30) days following the Start Date, subject to
approval of the Board, the Company will grant to the Executive: (i) 4,000 shares
of restricted stock that will vest 1/2 on January 28 in each of 2022 and 2023;
(ii) 3,000 performance shares consistent with the terms of the performance
shares awarded to the Company’s other executive officers on January 23, 2019;
and (iii) 3,000 performance shares consistent with the terms of the performance
shares awarded to the Company’s other executive officers on February 24, 2020.
These equity awards will be granted either under the Company’s Second Amended
and Restated 2010 Equity Incentive Plan or as an “inducement” grant under
Section 711(a) of the NYSE American Company Guide, at the Company’s option. Each
award will be memorialized in (and subject to the terms of) the award agreements
substantially in the forms attached hereto as Exhibits A and B. For each fiscal
year beginning in 2021, the Executive will be eligible to receive an award of
long-term equity incentive compensation, to be granted in accordance with the
Company’s executive compensation program in effect from time to time. Such
awards typically will be granted near the commencement of each fiscal year under
the Company’s equity incentive plan in effect from time to time pursuant to
separate written agreements between the Executive and the Company (each, an
“LTIP Award Agreement”).



d.Signing Bonus. Upon the commencement of the Executive’s employment with the
Company, the Executive shall receive a one-time signing bonus (the “Signing
Bonus”) in the amount of $50,000 (less applicable deductions and withholdings).



e.Relocation and Other Expenses. The Company agrees to pay for the reasonable
and verifiable out-of-pocket expenses incurred by the Executive in connection
with his relocation to the central Florida area; provided, however, that the
amount of such relocation expenses payable under this Section 3.e shall not
exceed $15,000. Additionally, the Company agrees to reimburse the Executive for
up to $3,000 of reasonable and verifiable out-of-pocket expenses incurred by the
Executive in connection with obtaining and maintaining medical insurance under
the Consolidated Omnibus Budget Reconciliation Act (COBRA) for up to ninety (90)
days following the start of his employment with the Company.

f.Reimbursement of Signing Bonus and Relocation Expenses. The Executive agrees
that (i) if the Executive’s employment with the Company terminates prior to
April 1, 2021, the Executive shall repay the Company 90% of the Signing Bonus
and the relocation expenses paid under Section 3.e and (ii) if the Executive’s
employment with the Company terminates on or after April 1, 2021, but prior to
October 1, 2021, the Executive shall repay the Company a pro rata share of the
Signing Bonus and relocation expenses paid under Section 3.e at the rate equal
to one-twelfth (1/12th) of such amounts for each month or portion of a month
that the duration of Executive’s employment is less than twelve (12) months;
provided, however, that the Executive shall not be required to repay any

3



--------------------------------------------------------------------------------

amounts under this Section 3.f if the Executive’s employment is terminated by
the Company pursuant to Section 5.d of this Agreement.

g.Expenses. In addition to any compensation paid to the Executive pursuant to
this Section 3, the Company will reimburse, or advance funds to, the Executive
for all reasonable, ordinary and necessary travel or entertainment expenses
incurred by him in the course of his performances of his duties as an executive
officer of the Company during the term of his employment in accordance with the
Company’s then-current policy (the “Expense Reimbursements”). The Executive
acknowledges that such expenses will not include the expense incurred for the
Executive’s daily commute to and from the Company’s headquarters.



h.Claw Back. Notwithstanding anything to the contrary in this Agreement, the
Executive acknowledges that the Company may be entitled or required by law,
pursuant to the Company’s Executive Compensation Recovery Policy originally
adopted by the Board on August 8, 2016 (the “Compensation Recovery Policy”) or
the requirements of an exchange on which the Company’s shares are listed for
trading, to recoup cash, equity or other compensation paid or provided to the
Executive pursuant to this Agreement or otherwise, and the Executive agrees to
comply with any Company request or demand for recoupment pursuant to such law,
the Compensation Recovery Policy or exchange requirements. The Executive
acknowledges that the Compensation Recovery Policy may be modified from time to
time in the sole discretion of the Company and without the consent of the
Executive, and that such modification shall be deemed to amend this Agreement.



4.Benefits.



a.Employee Benefits Program. In addition to the compensation to which the
Executive is entitled pursuant to the provisions of Section 3 of this Agreement,
during the term of his employment, the Executive is eligible to participate in
any retirement plan, insurance or other employee benefit plan that is maintained
at that time by the Company for its senior executive employees, including
programs of life, disability, medical, dental and vision insurance, subject to
the provisions of such plans as may be in effect from time to time and
applicable law. The Company reserves the right to modify, suspend or discontinue
any of its employee benefit plans or programs at any time without recourse by
the Executive.



b.Vacation. The Executive shall be entitled to twenty (20) days per annum of
paid vacation (which shall be pro-rated for the fiscal year ending December 31,
2020 based on the number of days worked by the Executive for the Company during
such year); provided, that (i) any unused vacation days shall be forfeited at
the end of each year if not fully utilized in that year, and (ii) the Company
shall not pay the Executive for any accrued but unused vacation days upon any
termination of employment.



c.Indemnification. The Company shall, at all times during which the Executive
may be subject to liability for his acts and omissions to act occurring while
serving as an officer, indemnify the Executive and hold him harmless (including
advances of

4



--------------------------------------------------------------------------------

attorneys’ fees and expenses) to the maximum extent permitted under the
Company’s certificate of incorporation, by-laws and applicable law. The
Executive shall be covered as an insured under any contract of directors’ and
officers’ liability insurance that insures members of the Board. This Section
4.c shall survive a termination of the Executive’s employment and any
termination of this Agreement.



5.Termination.



a.Termination for Cause. The Company may terminate the Executive’s employment
pursuant to this Agreement at any time for Cause and the termination will become
effective immediately at the time the Company provides written notice to the
Executive. If the Company decides to terminate the Executive’s employment under
this Agreement for Cause, the Company will have no further obligations to make
any payments to the Executive under this Agreement, except that the Executive
will receive any unpaid accrued Base Salary, Expense Reimbursements, and other
benefits earned and accrued under this Agreement through the date of termination
of employment. Upon termination for Cause, the Executive will not be entitled to
any annual bonus payments or any amount or any consideration or benefit under
the Annual Incentive Plan, any equity incentive plan or any LTIP Award Agreement
(notwithstanding any provision to the contrary contained therein) other than
those becoming due and payable prior to the termination date. For purposes of
this Agreement, the term “Cause” will mean:



(i)The Executive’s arrest or conviction for, plea of nolo contendere to, or
admission of the commission of, any act of fraud, misappropriation, or
embezzlement, or a criminal felony involving dishonesty or moral turpitude;



(ii)A breach by the Executive of any material provision of this Agreement,
provided that the Executive is given reasonable notice of, and a reasonable
opportunity to cure within thirty (30) days of such notice (if such breach is
curable), any such breach;



(iii)Any act or intentional omission by the Executive involving dishonesty or
moral turpitude;



(iv)The Executive’s material failure to adequately perform his duties and
responsibilities as such duties and responsibilities are, from time to time, in
the Company’s discretion, determined and after reasonable notice of, and a
reasonable opportunity to cure within thirty (30) days of such notice (if such
breach is curable), any such breach;



(v)Any intentional independent act by the Executive that would cause the Company
significant reputational injury; or



5



--------------------------------------------------------------------------------

(vi)Past or future conduct of the Executive, inconsistent with the Executive’s
reputation at the time this Agreement is executed, which comes to light and
results in sustained, widespread public condemnation of the Executive that
reasonably could be expected to cause adverse publicity or economic injury to
the Company.



b.Death or Disability. This Agreement and the Company’s obligations under this
Agreement will terminate upon the death or total disability of the Executive.
For purposes of this Section 5.b, “total disability” means that, for a period of
six (6) consecutive months, the Executive is incapable of substantially
fulfilling the duties set forth in this Agreement because of physical, mental or
emotional incapacity as determined by an independent physician mutually
acceptable to the Company and the Executive (or his legal representative). If
this Agreement terminates due to the death or disability of the Executive, the
Company will pay the Executive (or his legal representative, as applicable) any
unpaid accrued Base Salary, Expense Reimbursements, and other benefits earned
and accrued under this Agreement through the date of termination of employment
(or, if terminated as a result of a disability, until the date upon which any
disability policy maintained pursuant to Section 4 begins payment of benefits)
plus any other compensation that may be earned and unpaid, including any amount
earned as of the termination date under the Annual Incentive Plan or any LTIP
Award Agreements.



c.Voluntary Termination. The Executive may elect to terminate this Agreement by
delivering written notice to the Company sixty (60) days prior to the date on
which termination is elected; provided, however, that in the event of such
termination, the Company may, at its option, elect to accelerate the date of
such termination to an earlier date. If the Executive voluntarily terminates his
employment the Company will have no further obligations to make payments under
this Agreement, except that the Company will pay to the Executive any unpaid
accrued Base Salary, Expense Reimbursements, and other benefits earned and
accrued under this Agreement through the date of voluntary termination of
employment. The Executive will not be entitled to any annual bonus payments or
amounts payable under the Annual Incentive Plan or any LTIP Award Agreements
other than those earned or becoming due and payable prior to the voluntary
termination date.



d.Termination Without Cause. If the Executive’s employment is terminated for any
reason other than by death, disability, for Cause, or due to the Executive’s
voluntary resignation of employment, the Company will have no further obligation
to make payments under this Agreement, except if the Executive’s employment is
terminated by the Company (other than by death, disability or for Cause) prior
to October 1, 2025, the Company will pay to the Executive (A) any unpaid accrued
Base Salary, Expense Reimbursements, and other benefits earned and accrued under
this Agreement through the date of termination, (B) any payments and benefits to
the extent set forth in the LTIP Award Agreements

6



--------------------------------------------------------------------------------

pertaining to the Executive’s equity incentive awards, (C) for any amounts
payable under the Annual Incentive Plan, and (D) an amount equal to 100% of
then-current Base Salary in one (1) lump sum payment on the forty-fifth (45th)
day after the date of termination of the Executive’s employment in accordance
with this Section 5.d, and the payments and benefits in clauses (B) – (D) shall
be conditioned upon the Executive’s compliance with the covenants set forth in
Sections 6 and 7 of this Agreement and delivery by the Executive of a release of
claims reasonably acceptable to the Company that shall have not been revoked by
the Executive pursuant to any revocation rights afforded by applicable law.



e.Compliance with Section 409A. With respect to the payments provided by this
Agreement upon termination of the Executive’s employment (the “Cash Severance
Amount”), if the Cash Severance Amount is subject to the requirements of Section
409A of the Code (as defined below), in the event the aggregate portion of the
Cash Severance Amount payable during the first six (6) months following the date
of termination of the Executive’s employment would exceed an amount (the
“Minimum Amount”) equal to two (2) times the lesser of (i) the Executive’s
annualized compensation as in effect for the calendar year immediately preceding
the calendar year during which the Executive’s termination of employment occurs,
or (ii) the maximum amount that may be taken into account under a qualified
retirement plan pursuant to Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”), for the calendar year during which the
Executive’s termination of employment occurs, then, to the extent necessary to
avoid the imposition of additional income taxes or penalties or interest on the
Executive under Section 409A of the Code, (x) the Company shall pay during the
first six (6) months following the date of termination of the Executive’s
employment, at the time(s) and in the form(s) provided by the applicable
sections of this Agreement, a portion of the Cash Severance Amount equal to the
Minimum Amount, and (y) the Company shall accumulate the portion of the Cash
Severance Amount that exceeds the Minimum Amount and that the Executive would
otherwise be entitled to receive during the first six (6) months following the
date of termination of the Executive’s employment and shall pay such accumulated
amount to the Executive in a lump sum on the first day of the seventh (7th)
month following the date of termination of the Executive’s employment, and (z)
the Company shall pay the remainder of the Cash Severance Amount, if any, on and
after the first day of the seventh (7th) month following the date of termination
of the Executive’s employment at the time(s) and in the form(s) provided by the
applicable section(s) of this Agreement.



f.Compliance with Section 280G. If any payment or benefit due to the Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as such term is used in Section 280G(b)(i) of the Code), then notwithstanding
any other provision of this Agreement or any other commitment of the Company,
that payment or benefit will be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of

7



--------------------------------------------------------------------------------

Section 280G of the Code. The determination of whether any payment or benefit
would (if paid or provided) constitute an Excess Parachute Payment will be made
by the Company, in good faith and in its sole discretion. If multiple payments
or benefits are subject to reduction under this Section 5.f, such payments or
benefits will be reduced in the order that maximizes the Executive’s economic
position (as determined by the Company in good faith, in its sole discretion).
If, notwithstanding the initial application of this Section 5.f, the Internal
Revenue Service determines that any payment or benefit provided to the Executive
constituted an Excess Parachute Payment, this Section 5.f will be reapplied
based on the Internal Revenue Service’s determination and the Executive will be
required to promptly repay to the Company any amount in excess of the payment
limit of this Section 5.f.



g.Return of Company Property. Upon the termination of the Executive’s employment
with the Company, the Executive shall leave with or promptly return to the
Company all originals and copies of any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
proprietary information, or other materials or property of any kind belonging to
the Company (including keys and other tangible personal property of the
Company), then in the Executive’s possession, whether prepared by the Executive
or by others. The Executive agrees that, upon termination of his employment with
the Company, for any reason, or on demand, the Executive will permit a
representative of the Company to access all data stored on any personal
computer, laptop, PDA, telephone or other electronic device or storage media
that the Executive has used in any fashion in connection with his work for the
Company for the sole purpose of permanently removing, copying and/or deleting
any data belonging to or related to the Company, its customers, prospective
customers, business partners, its business or which otherwise contains
confidential information.



6.

Discoveries, Inventions, Improvements and Other Intellectual Property. The
Executive acknowledges that all worldwide rights to each discovery, invention or
improvement which the Executive or the Company may develop, in whole or in part,
during the term of this Agreement, whether patented or unpatented, which relate
to or pertain to the business, functions or operations of the Company or its
subsidiaries, and arise (wholly or in part) from the efforts of the Executive
during the term hereof, will be the exclusive property of the Company,
regardless of whether such discoveries, inventions, improvements and other
intellectual property was developed or worked on while the Executive was engaged
in employment or whether the Executive developed or worked on such intellectual
property on the Executive’s own time. The Company will own all rights to any
copy, translation, modification, adaptation or derivation thereof and any
product based thereon. The Executive acknowledges that a violation of this
Section 6 would lead to irreparable injury to the Company for which monetary
damages could not adequately compensate and further acknowledges that in the
event of such a breach, the Company shall be entitled to injunctive relief along
with other such remedies the Company may have.

8



--------------------------------------------------------------------------------

7.Restrictive Covenants.



a.Corporate Opportunity. During the term of the Executive’s employment by the
Company, the Executive shall submit to the Board all business, commercial and
investment opportunities or offers presented to the Executive or of which the
Executive becomes aware which relate to the scope of the current businesses
engaged in by the Company (“Corporate Opportunities”). Unless approved by the
Board in writing, the Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on the Executive’s own behalf.



b.Competition with the Company. The Executive covenants and agrees that the
Executive will not, directly or indirectly (whether as a sole proprietor,
partner, director, officer, employee or in any other capacity as principal),
during his employment and for the one (1)-year period following the voluntary
termination of his employment or the termination of his employment by the
Company for Cause, compete with the Company within the scope of the Company’s
business of real estate in the Volusia County, Florida, area, or by rendering
services to any entity engaged in a joint venture or similar project with the
Company, if any.



c.Solicitation of Employees. The Executive covenants and agrees that the
Executive will not, during his employment and for the one (1)-year period
thereafter, directly or indirectly, for himself or as principal, agent,
independent contractor, consultant, director, officer, member, or employee of
any other person, firm, corporation, partnership, company, association or other
entity, either (i) attempt to employ, contact with respect to hiring, solicit
with respect to hiring or enter into any contractual arrangement with any
Protected Employee (as defined below), or (ii) induce or otherwise advise or
encourage any Protected Employee to leave his or her employment with the
Company. For purposes of this Agreement, a “Protected Employee” means any
current employee of the Company or any former employee of the Company who was
employed with the Company at any time during the six (6) months prior to the
time of such solicitation, attempt to employ, contact, employment or inducement.



8.Change in Control.



a.For purposes of this Agreement, a “Change in Control” means any of the
following events: (i) any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) or group (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a
subsidiary of the Company or any employee benefit plan (or any related trust) of
the Company or a subsidiary, becomes the beneficial owner of 50% or more of the
Company’s outstanding voting shares and other outstanding voting securities that
are entitled to vote generally in the election of directors (“Voting
Securities”); (ii) approval by the shareholders of the Company and consummation
of either of the following: (A) a merger, reorganization, consolidation or
similar

9



--------------------------------------------------------------------------------

transaction (any of the foregoing, a “Merger”) as a result of which the persons
who were the respective beneficial owners of the outstanding common stock and/or
the Voting Securities immediately before such Merger are not expected to
beneficially own, immediately after such Merger, directly or indirectly, more
than 50% of, respectively, the outstanding voting shares and the combined voting
power of the voting securities resulting from such merger in substantially the
same proportions as immediately before such Merger; or (B) a plan of liquidation
of the Company or a plan or agreement for the sale or other disposition of all
or substantially all of the assets of the Company; or (iii) a change in the
composition of the Board such that, during any twelve (12)-month period, the
individuals who, as of the beginning of such period, constitute the Board (the
“Existing Board”) cease for any reason to constitute more than 50% of the Board;
provided, however, that any individual becoming a member of the Board subsequent
to the beginning of such period whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors immediately prior to the date of such appointment or election will be
considered as though such individual were a member of the Existing Board.



b.The Company and the Executive agree that, if the Executive is in the employ of
the Company on the date on which a Change in Control occurs (the “Change in
Control Date”), the Company will continue to employ the Executive and the
Executive will remain in the employ of the Company for the period commencing on
the Change in Control Date and ending on the termination of his employment, to
exercise such authority and perform such executive duties (including assistance
in any transition matters designated by the Chief Executive Officer following
such Change in Control) as are commensurate with the authority being exercised
and duties being performed by the Executive immediately prior to the Change in
Control Date.



c.After the Change in Control Date, the Company will (i) continue to honor the
terms of this Agreement, including as to Base Salary and other compensation set
forth in Section 3, and (ii) continue employee benefits as set forth in Section
4 at levels in effect on the Change in Control Date (but subject to such
reductions as may be required to maintain such plans in compliance with
applicable federal law regulating employee benefits).



d.If, at any time during the twenty-four (24)-month period after the Change in
Control Date, (i) the Executive’s employment is terminated by the Company other
than for Cause (as defined in Section 5.a above), or (ii) the Executive
voluntarily terminates employment for Good Reason (as defined below), then the
Executive will receive (A) any unpaid accrued Base Salary, Expense
Reimbursements, and other benefits earned and accrued under this Agreement
through the date of termination, (B) any payments and benefits to the extent set
forth in the LTIP Award Agreements pertaining to the Executive’s equity
incentive awards, (C) for any amounts payable under the Annual Incentive Plan,
and (D) separation pay in an amount equal to 100% of then-current Base Salary in
one (1) lump sum

10



--------------------------------------------------------------------------------

payment on the forty-fifth (45th) day after the date of termination of the
Executive’s employment, and the payments and benefits in clauses (B) – (D) shall
be conditioned upon the Executive’s compliance with the covenants set forth in
Sections 6 and 7 of this Agreement and delivery by the Executive of a release of
claims reasonably acceptable to the Company that shall have not been revoked by
the Executive pursuant to any revocation rights afforded by applicable law.
“Good Reason” shall mean, without the Executive’s prior written consent, a
material reduction in the Executive’s compensation or employment related
benefits, or a material change in the Executive’s status, working conditions or
management responsibilities. The Executive’s termination of employment will not
constitute a termination for Good Reason unless the Executive first provides
written notice to the Company of the existence of the Good Reason within sixty
(60) days following the effective date of the occurrence of the Good Reason, and
the Good Reason remains uncorrected by the Company for more than thirty (30)
days following such written notice of the Good Reason from the Executive to the
Company, and the effective date of the Executive’s termination of employment is
within one (1) year following the effective date of the occurrence of the Good
Reason.



8.

Assignability. The rights and obligations of the Company under this Agreement
will inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign will acquire all or
substantially all of the assets and business of the Company. The Executive’s
rights and obligations under this Agreement may not be assigned or alienated and
any attempt to do so by the Executive will be void and constitute a material
breach hereunder.



9.

Non-Coercion. The Executive represents and agrees that the Executive has not
been pressured, misled, or induced to enter into this Agreement based upon any
representation by the Company or its agents not contained herein. The Executive
represents that he has entered into this Agreement voluntarily, and after having
the opportunity to consult with representatives of his own choosing and that
his/her agreement is freely given.



10.

Severability. The provisions of this Agreement constitute independent and
separable covenants which shall survive termination of employment or expiration
of this Agreement.  Any section, paragraph, phrase or other provision of this
Agreement that is determined by a court of competent jurisdiction to be
unconscionable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unconscionable
or in conflict with or, if that is not possible, then it shall be deemed omitted
from this Agreement.  The invalidity of any portion of this Agreement shall not
affect the validity of the remaining portions.



11.

Prior Employment Agreements. The Executive represents that, other than as set
forth on Exhibit C attached hereto, he has not executed any agreement with any
previous employer which may impose restrictions on his employment with the
Company.



11



--------------------------------------------------------------------------------

12.

Notice. Notices given pursuant to the provisions of this Agreement will be sent
by certified mail, postage prepaid, by overnight courier or email to the
following addresses:



If to the Company:



CTO Realty Growth, Inc.

1140 N. Williamson Blvd., Suite 140

Daytona Beach, FL 32114

Email: jalbright@ctlc.com



If to the Executive:



Matthew M. Partridge

XXXX XXXXXXXXX.

XXXXXXXXXXXXX

Email: XXXXXXXXXXXXXXXXXX





Either party may, from time to time, designate any other address to which any
such notice to it or him will be sent. Any such notice will be deemed to have
been delivered upon the earlier of actual receipt or four (4) days after deposit
in the mail, if by certified mail.



13.

Miscellaneous.



a.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of Florida.



b.Venue. Any action filed to enforce this Agreement will be filed in Volusia
County, Florida or the United States District Court for the Middle District of
Florida.



c.Waiver/Amendment. The waiver by any party to this Agreement of a breach of any
provision hereof by any other party will not be construed as a waiver of any
subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.



d.Attorney’s Fees. In the event any action is commenced to enforce any provision
of this Agreement, the prevailing party will be entitled to reasonable
attorney’s fees, costs, and expenses.



e.

Disputes. Nothing in this Section 13.e shall preclude a party from initiating an
action for temporary injunctive relief to temporarily enjoin any conduct
threatening imminent and irreparable injury. In all other circumstances in which
a dispute arises between the parties under or in connection with this Agreement,
the

12



--------------------------------------------------------------------------------

parties agree to resolve all disputes through final, confidential and binding
arbitration in Volusia County, Florida under the Federal Arbitration Act, by a
single arbitrator in accordance with the Rules of the American Arbitration
Association (the “Rules”); provided, however that, the arbitrator shall allow
for discovery sufficient to adequately arbitrate any claims including access to
documents and witnesses; provided, further that, the parties will be entitled to
any and all relief available under applicable law and the Rules shall be
modified by the arbitrator to the extent necessary to be consistent with
applicable law. The written decision of the arbitrator, which shall include
findings of fact and conclusions of law, shall be confidential, final, and
binding upon the parties and in such form that judgment may be entered in and
enforced by any court having jurisdiction over the parties. The arbitrator shall
be entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, or in connection with any
statutory claim available under applicable law. Each party otherwise should pay
its own attorneys’ fees in any such arbitration; provided, however, that the
Company shall pay for any administrative or filing fees, including the
arbitrator’s fee, that the Executive would not have otherwise incurred if the
dispute was adjudicated in a court of law, rather than through arbitration. THE
PARTIES HEREBY EXPRESSLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY ACTION, PROCEEDING OR OTHER LITIGATION RESULTING FROM OR INVOLVING THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER MATTER RELATING TO THE EXECUTIVE’S
EMPLOYMENT.



f.

Entire Agreement. This Agreement has been subject to substantial negotiations
between the parties and thus represents the joint product of those negotiations
between the parties and supersedes all previous understandings or agreements,
whether written or oral. Any uncertainty or ambiguity shall not be construed for
or against any other party based on attribution of any drafting to any party.
Furthermore, this Agreement represents the entire agreement between the parties
and shall not be subject to modification or amendment by an oral representation,
or any other written statement by either party, except for a dated written
amendment to this Agreement signed by the Executive and an authorized
representative of the Company.



g.

Withholding. All payments (or transfers of property) to the Executive will be
subject to tax withholding to the extent required by applicable law.



h.Section 409A. This Agreement is intended to meet, or be exempt from, the
requirements of Section 409A of the Code, with respect to amounts subject
thereto, and shall be interpreted and construed consistent with that intent. No
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year, to the extent subject to the requirements of Section 409A
of the Code, and no such right to reimbursement or right to in-kind benefits
shall be

13



--------------------------------------------------------------------------------

subject to liquidation or exchange for any other benefit. For purposes of
Section 409A of the Code, each payment in a series of installment payments
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code or any exemption therefrom, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A
of the Code.



i.Counterparts. This Agreement may be executed in counterparts, all of which
will constitute one and the same instrument.



j.Contingent Employment. This Agreement is contingent upon successful completion
of the Company’s normal hiring procedures and policies, including but not
limited to a background and credit check.



[Signature Page Follows]

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.





EXECUTIVE:







/s/ Matthew M. Partridge

Matthew M. Partridge





COMPANY:



CTO Realty Growth, Inc.,

a Florida corporation







By: /s/ John P. Albright

       John P. Albright

       President and Chief

       Executive Officer

Signature Page to Employment Agreement – Matthew M. Partridge



--------------------------------------------------------------------------------